Appellant was convicted of murder in the first degree, and her punishment assessed at a life term in the penitentiary, and she prosecutes this appeal. The indictment charges that she poisoned her infant child, some twelve days old. The evidence shows circumstantially, and also by her positive confession, that she caused the death of her child by administering poison to it. The body of the child was exhumed, and the contents of its stomach analyzed, and showed to contain four and one-half grains of antimony — enough, according to the evidence of experts, to have killed five or six men. Her motive in causing the death of the child was in order to get rid of it, she being unmarried, and she was also instigated to do so by her mother. Appellant, by several bills of exception, raises the question as to the admissibility of her confessions. The bills of exception all show that her confessions were made to the witness, Davidson, after she was duly warned by him. The fact that she may have been excited or in a perturbed state of mind before the officer, Davidson, warned her, would afford no ground for rejecting his testimony as to her confessions after he had warned her; and we do not understand that any of the testimony as to statements made by her before he warned her were admitted; at least, the bill does not show this. The fact that, before the defendant made confession of her crime to Martha Cotton, Dr. Smith had endeavored to get her to confess to him, and had told her that it would be better for her to confess, that she would be used only as a witness against her mother, would afford no ground for the rejection of her confession made on the next day to Martha Cotton. It was not shown that she was then under the influence of Dr. Smith. In fact, he was not present at the time. The defendant went to Martha Cotton, as it appears, of her own volition, and told her that she desired to make a statement to her as to what she did in reference to poisoning the child. Moreover, Dr. Smith was not an officer, and is not shown to have had any authority over the appellant. The court submitted to the jury the question whether or not the confession made to Davidson was voluntarily made, after having been warned by him, and also the question as to whether or not the confession made to Martha Cotton was free and voluntary on the part of appellant. Over the objection of the defendant, the State proved that the appellant confessed substantially that she had killed her child by poisoning it. Appellant was on the stand as a *Page 113 
witness. She makes the same statement, in substance, as was sworn to by the witness, Cowan. She conceded that she made that statement before the inquest, and does not in her testimony upon the trial deny its truth, or attempt to explain it. Conceding that the bill of exceptions is sufficient (which is very doubtful, and we do not pass upon this), and the testimony was inadmissible, if it was a fact that she had not been cautioned as stated in the objections to the admission of the evidence, yet it could have worked no injury to appellant, because she makes the same statements herself. The court submitted to the jury, as hereinbefore stated, that they would not consider said statement or confession unless the confessions made to Martha Cotton appeared to be voluntarily made, and would not consider same if they were made by reason of a promise on the part of any one to protect her from punishment, and that, by reason thereof, she confessed to poisoning her child. The confessions were admissible, and the court acted correctly in admitting them. This charge proceeds upon the assumption that the court may have erred in regard to this matter, and leaves it for the jury to say whether they were voluntarily made. This was favorable to the appellant, and no complaint could be urged against it. If it assumes that the confessions were made, it assumes that which is absolutely true and undisputed, and not questioned by any witness — admitted to be true by the appellant. It is not a charge upon the weight of the testimony. If it is, it is in favor of the accused. The charge of the court instructing the jury, in effect, that, if they believed the defendant poisoned her child on account of a request, demand, or persuasion of her mother, such request, demand, or persuasion would constitute no excuse for so doing, was objected to by the appellant. The evidence shows no such acts on the part of the mother of the appellant as would constitute coercion, and so relieve her from liability. The charge of the court in this respect was correct. The evidence amply supports the verdict, and the judgment is affirmed.
Affirmed.